Citation Nr: 1110317	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  05-03 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.

3.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the right knee.

4.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the left knee.

5.  Entitlement to automobile and adaptive equipment, or adaptive equipment only.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to February 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania which, inter alia, granted service connection for degenerative joint disease of the right and left knees, each evaluated as 10 percent disabling, effective January 4, 2001, continued 10 percent ratings for chondromalacia patella of the right and left knees, denied entitlement to automobile and adaptive equipment, or adaptive equipment only, and denied service connection for a back condition.

In January 2009, the Veteran testified before the undersigned sitting at the RO (Travel Board hearing).  A transcript of that hearing is of record.

In a May 2009 decision, the Board denied the Veteran's claims for an initial rating in excess of 10 percent for degenerative joint disease of the right knee, an initial rating in excess of 10 percent for degenerative joint disease of the left knee, a rating in excess of 10 percent for chondromalacia patella of the right knee, a rating in excess of 10 percent for chondromalacia patella of the left knee and entitlement to automobile and adaptive equipment, or adaptive equipment only. Service connection for a low back condition was remanded.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In an August 2010 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand.  The Board's decision was vacated and the Veteran's claim was remanded to the Board.

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has essentially asserted that he not employable solely by reason of his claimed service-connected disabilities.  

In July 2010, the RO granted service connection for lumbar degenerative joint disease with radiculopathy of both lower extremities, assigned a 60 percent evaluation.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The August 2010 Joint Motion for Remand indicated that while the Board determined that VA treatment records from the Baltimore VA Medical Center (VAMC) were not pertinent to the claims on appeal, it failed to provide adequate reasons or bases as to why the treatment records from the Wilmington VAMC and Coatesville VAMC were not pertinent.  Additionally, during his January 2009 hearing, the Veteran testified that he was receiving treatment for his knees at the Coatesville VA Hospital.

Therefore, it appears that additional records pertaining to the Veteran's treatment for his back and knee disabilities may exist.  There is no documentation in the claims file indicating that any attempt was made to obtain these records from the Wilmington VAMC or Coatesville VAMC and therefore, a remand is warranted.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

The Joint Motion for Remand also indicates that while the Veteran underwent a VA examination for his bilateral knee disabilities in April 2008, the VA examiner noted that the Veteran experienced pain throughout active and passive range of motion but he failed to note any additional range of motion loss due to pain and weakness or with repetitive use in terms of degrees.

Therefore, the Veteran should be provided with an additional VA examination in order for an examiner to determine whether the Veteran's bilateral knee disabilities were manifested by weakened movement, excess fatigability, incoordination, flare ups, or pain in order for the Board to fulfill the directives of the Joint Motion for Remand.  These determinations, if feasible, should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

In a September 2010 letter, the Veteran asserted that he was unemployable due to his service connected disabilities.  Given the statements regarding the his inability to work possibly due to service-connected disabilities, the record also raises the issue of entitlement to a TDIU under 38 C.F.R. §§ 3.340, 3.341, and 4.16.  See Rice, supra.  The Board may not reject a claim for a TDIU without producing evidence that the Veteran can perform work that would produce sufficient income to be other than marginal.  Indeed, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  The Board notes that the evidentiary record does not contain any opinion that specifically addresses whether his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Therefore, on remand, the RO will be requested to obtain a medical opinion that addresses the effect the Veteran's service-connected disabilities has on his ability to obtain and maintain employment. 

Furthermore, given the Veteran's contentions that his ability to work has been impacted as well as activities of daily living by his service-connected disabilities; on remand, the RO should also adjudicate whether this claim meets the criteria for submission for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2010).  See Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records, particularly those from the Wilmington, Delaware VAMC since March 2008 and from the Coatesville VAMC since September 2008.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be afforded an appropriate VA examination to set out orthopedic findings and determine the current severity of his service-connected left and right knee disabilities with specific findings of impairment reported in detail.  The examiner should specifically indicate whether arthritis is present (confirmed by X-ray findings as indicated)..

The examiner should conduct range of motion studies of the left and right knees, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right and left knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences likely functional loss of the left and right knees due to pain and/or any of the other symptoms noted above during flare- ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

3.  The Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the impact of the service-connected disabilities on the Veteran's employability.  The claims file must be made available for review by the examiner should note such review in the report.

The examiner should determine whether it is at least as likely as not that the Veteran's service-connected disabilities are sufficiently severe, by themselves, to render him unable to secure and follow a substantially gainful occupation without regard to his nonservice-connected disabilities, or his age.

The examiner should provide the rationale for all opinions expressed.  

4.  Thereafter, the RO/AMC should readjudicate the claim for higher ratings for the Veteran's service-connected disabilities on appeal in light of all pertinent evidence and legal authority, to include whether he is entitled to a TDIU.  The RO/AMC should discuss whether "staged" ratings are warranted and address whether the criteria for invoking the procedures for referral of the claim for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b)(1), are met.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


